Title: To Thomas Jefferson from Madame de Grégoire, 13 August 1786
From: Grégoire, Marie Thérèse de Lamotte Cadillac de
To: Jefferson, Thomas



Monseigneur
paris le 13 aoust 1786

La dame de Gregoire Reclame, chès les Etats unis, une Concession de terre faite par le Roy Louis. 14. à antoine de lamotte Cadillac son Grand pere, elle se transporta a londres, pour faire Cette Reclamation, il luy fut dit par Mr. Eliot, au Bureau du departement de L’Amerique, que par la ligne tirée, qui separe Aujourdhuy, les Anglais, des Etats unis, cette terre se trouve etre ches ses derniers. Mr. le Docteur Franklin, auquel la dame de Gregoire presenta ses titres, luy Repondit, que sa demande étoit juste, qu’il faloit presenter un Memoire, a Mr. hankoke Gouverneur, et à Mr. de Letombe, Consul de france, et qu’il se chargeoit de leur faire parvenir le tout, Ce qu’il fit. La dite Dame obtint de Mr. le Comte de Vergennes Ministre une lettre de Recommandation, pour une affaire qui luy parut si juste, qu’il Envoya à Mr. Marbois, et apres luy, à Mr. Otto, son Envoyè Resident à Newyork, lequ’el devoit la Notifier à Mr. de letombe, et par interim à Mr. toscan, Residant a Boston.
La Dame de Gregoire, voyant que Mr. de letombe et toscan, ne mettent pas toute la vigilance, dont ils sont chargès par le Ministre à Cette affaire, et que depuis trois ans, on luy dit toujours, que la Multiplicité des affaires, empeche les Congrès de s’en occuper, à Resolu de passer la Mer, et de s’y Rendre. Comme Mr. de la fayette luy veut beaucoup du Bien, et qu’il desire que la dite dame Rentre dans une Reclamation si juste, luy à tres fort Conseillé, de s’y  transporter, et luy à donné, des lettres de Recommandation, pour this excelincy james Baudouin Governoris has nuti of Massachuset, Bay Boston, et pour the honorable major general Knix Secretariat har à Newyork, et la en meme tems pressèe de se Rendre aupres de votre Excellence, pour la supplier de vouloir bien aussi, luy donner, qu’elque lettre, affin que prompte justice luy soit faite. Comme la dame de Gregoire Sçait avec toute la terre, qu’e l’humanitè, la Bienfaisance, et toutes les vertus morales, siegent ches vous, elle ose esperer, que vous ne luy Refuserès pas cette Grace, et elle ne Cessera de faire des voeux pour la santè et prosperitè de votre Exellence

Madame De Gregoire Nèe De Lamotte Cadillac

